Mr. Justice Clark delivered the opinion of the court. 2. Set-off aisfd eecotjpment, § 28*—when pleas for recoupment in suit on notes demurrable. In an action on promissory notes given in settlement for a printing press sold to the defendant under a contract of sale which contained a guaranty that the press would produce certain results after a test and provided that settlement should be made upon fulfillment of the guaranty by payment of a certain amount in cash, a used press and the balance in notes secured by chattel mortgage, special pleas setting up by way of recoupment a claim for damages for breach of the guaranty held to be no defense to the action and demurrable, it appearing that settlement was to be made only after the press was demonstrated to do the work guarantied, and the pleas not alleging that the defendant delivered the old press or made the cash payment in accordance with the contract.